Citation Nr: 0002824	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-40 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling, to include consideration of 38 C.F.R. § 4.16(c).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel

INTRODUCTION

The veteran had active service from January 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues certified on appeal are entitlement to an 
increased rating for PTSD and a total rating for compensation 
purposes based on individual unemployability.  The Board 
finds that the issue is more appropriately defined as stated 
on the title page of this decision.

Hearings were held at the RO in April 1996 and December 1997.  
In November 1999 the veteran testified at a hearing before a 
member of the Board sitting at Atlanta, Georgia. 


FINDINGS OF FACT

1.  The veteran's PTSD is productive of severe social and 
industrial impairment.

2.  Service connection is in effect only for PTSD.

3.  The veteran has two years of college, with occupational 
experience primarily as a truck driver and laborer, and last 
worked in 1983.

4.  The PTSD precludes the veteran from securing and 
maintaining substantially gainful employment consistent with 
his education and occupational background.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, (West 1991); 
38 C.F.R. § Part 4, Diagnostic Code 9411 (effective prior to 
November 7,1996).

2.  The criteria for entitlement to 100 percent schedular 
evaluation based on individual unemployability due to PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.16(c) Diagnostic Code 9411 (effective prior to 
November 7,1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
instant claim is plausible.  This finding is based in part on 
the veteran's assertion that his psychiatric disorder has 
increased in severity.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Board finds that no further development of 
the record is necessary before appellate disposition is 
completed.  All records of treatment indicated by the veteran 
have been associated with the claims file.  The veteran has 
not indicated that there are any other records that should be 
obtained prior to further review on appeal.  Accordingly, the 
duty to assist has been met.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4. Separate diagnostic codes identify the various 
disabilities.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1997), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1997).

The RO has assigned a 50 percent rating for PTSD in 
accordance with the criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411.  
That disorder is currently evaluated as 50 percent disabling 
under of the Schedule for Rating Disabilities.  

Under Diagnostic Code 9411, when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with the most daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.

A 70 percent rating evaluation is warranted for PTSD when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

In such cases where the only compensable service connected 
disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes the veteran 
from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (in effect prior to November 7, 
1996).

Effective November 7, 1996, the rating criteria for mental 
disorders were amended. Under the revised rating criteria, a 
50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. A 30 percent rating is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

Since the schedular criteria changed during the appeal prior 
to a final Board decision on the issue, the version most 
favorable to the appellant will apply. Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

A Global Assessment of Functioning score (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

In May 1991 the RO granted entitlement to service connection 
for PTSD and assigned a 30 percent rating.  In A June 1997 
rating action, the RO increased the 30 percent rating to 50 
percent.  PTSD is the only service connected disability.

A review of the evidence shows that the veteran has been 
receiving ongoing treatment for his psychiatric problems at 
VA medical facilities, including therapy sessions and group 
anger management sessions, from 1995 to 1998.  Symptoms 
recorded during this time included flashbacks, nightmares, 
sleep disturbance, depression, anger and irritability.

A hearing was held at the RO in April 1996.  At that time the 
veteran reported that he went once a week for group therapy 
and his psychiatrist once every two months.  He stated that 
he had two years of college education.  The veteran reported 
that he went for walked late at night in order to clear his 
mind.  He described being unable to stand having a lot of 
people in his house.  The veteran testified has not worked 
since 1983, and only has been employed doing odd jobs, such 
as cutting grass.  The veteran does not trust people.  He 
also stated that he had about 10 guns, and that he felt very 
comfortable around guns, and safer when they were around.  He 
also stated that he has trouble with crowds, and dealing with 
other people.  The veteran also stated that he tries to not 
have his guns with him due to his temper. 

A VA examination was conducted in February 1997.  At that 
time the veteran stated that had not worked since 1983, as a 
common laborer.  He was on medication. He said he had a 
history of suicidal ideations and attempts, and aggressive 
behavior.  He reported that he woke up in cold sweats after 
having horrible nightmares, and could not go back to sleep.  

The veteran stated he had a short temper, and believed people 
talked about him, which prevented him from socializing.  He 
did not have any friends, and stayed by himself.  He 
experienced flashbacks which occurred once or twice a week.  
Noises bothered him a lot, and he has startle reactions.  The 
veteran also complained that sometimes during the night he 
heard people calling his name.  He couldn't stand for anybody 
to touch him or to call to him very loudly because he might 
react violently.  He gave a history of substance abuse.  He 
stated that he had been clean for 16 years.  He denied the 
use of alcohol at the present time.  

The examination showed that his affect was constricted and 
very labile.  He cried during the interview when talking 
about Vietnam.  His mood was depressed, anxious, and 
sometimes angry.  He admitted to flashbacks and auditory 
hallucinations.  There was a history of suicidal thoughts and 
homicidal ideations.  

He had stated that he had been in a fight recently and hurt 
someone, and had numerous fights in his life.  The examiner 
stated that he had an inability to control his temper, and 
was doing better after attending an anger management group.  
There was some psychomotor retardation noted.  His thinking 
was coherent, and fairly relevant.  He had some paranoid 
thoughts, mainly persecutory about people talking about him 
and being after him all the time.  Cognitive function was 
fairly well preserved.

The diagnosis for Axis I was of PTSD, chronic and severe.  
The examiner stated that the veteran had severe problems in 
relation with the social environment.  He had marital 
problems; engaged in fights with his wife, sometimes verbal 
and physically abuse.  Lately, the veteran had been able to 
control his temper slightly better since he attended anger 
management, but he still has problems relating to people.  
There was severe impairment in social and occupational 
functioning.  A GAF of about 45 with suicidal and homicidal 
thoughts, depression, inability to keep a job, no friends, 
and paranoid thoughts.

The veteran was hospitalized at a VA Medical Center (VAMC) in 
November 1997.  The admitting diagnosis was Axis I, PTSD, 
cocaine abuse; Axis II, deferred; Axis III, none; Axis IV, 
family problems; Axis V, 45.  The veteran sought treatment 
because he stated that he had increased feelings of 
inadequacy, depression, and more anxiety and flashbacks.  The 
veteran also had been having auditory and visual 
hallucinations.  He reported isolating himself, and of being 
afraid of being violent with his family and other people.  He 
denied acute suicidal and homicidal ideations.

The past psychiatric history listed that the veteran had no 
previous hospitalizations, and listed his medication history.  
The veteran had a substance abuse history.  The veteran 
denied use of alcohol or drugs but his toxicology was 
positive for cocaine.  The veteran was treated and released 
with a discharge diagnosis of: Axis I, PTSD, and cocaine 
abuse; Axis II, deferred; Axis III, Problem with primary 
support group; Axis IV, 50.

A hearing was held at the RO in December 1997.  At that time 
the veteran provided testimony concerning the symptoms of his 
PTSD.  He stated that he went to the VA for counseling once 
per week and saw a psychiatrist once per month.

Received in December 1997 was the veteran's claim for 
unemployability benefits.  At that time he indicated that he 
had two years of college.  He reported that he last worked 
full time in 1983.  His employment history showed that he 
worked for a trucking company from June to November 1989, 
March to May 1990 and in the yard care business from May to 
august 1997.  He stated that the total amount of money earned 
in the prior 12 months was $1200.  

The veteran continued to receive treatment at a VA mental 
health clinic during 1997 and 1998.  When seen in December 
1997 he denied any recent nightmares.  He stated that he was 
having difficulty working as a truck driver and found it 
stressful.  When seen in January 1998 he reported nightmares, 
flashbacks, and auditory hallucinations.  His GAF was 55.  In 
March 1998 he reported that he had not been working steady 
with his temper he is not hired very often.  He had trouble 
when people talked nasty to him and in his field all the 
bosses are like that.  He has some paranoid ideas.

A hearing was held before a member of the Board sitting at 
Atlanta, in November 1999.  At that time the veteran provided 
testimony describing the symptoms associated with his PTSD.  
A transcript of the hearing is of record.  He stated that he 
took daily doses of Prozac, Depakote, and Trazodone, and 
several other medications related to other conditions.  The 
veteran reported symptoms of nightmares, insomnia, 
flashbacks, isolation, disliking being around people and 
being mistrustful.  He also reported that he is not around 
his family that much, and does not have friends.  The veteran 
also stated he sometimes does not see his kids and wife.

The veteran reported being separated from his wife for 3 to 4 
months, and at the time of the hearing lived by himself.  His 
wife has custody of his two children.  The veteran does not 
have a steady income.  He reports not being able to get along 
with other people and getting into an argument if he is 
around people.  The veteran had feelings of anxiety, heard 
voices, and had fleeting suicidal thoughts.  He reported 
hearing voices on a regular bases.  


The veteran testified that he does think of harming other 
people.  He testified that he has trouble with his memory, 
forgets where he puts things, and has trouble remembering 
instructions unless he completes them at that time.  He 
stated that he last worked on a regular basis for Nabisco in 
1983 when he was fired.  Since then he worked at odd jobs 
such as cutting grass and on cars.

To summarize, the veteran's testimony and statements 
describing the symptoms associated with his PTSD are 
considered to be competent evidence.  The Board further finds 
that his statements are consistent with the record and are 
credible. The current medical evidence reflects that the 
veteran still experiences persistent symptoms associated with 
the PTSD, including flashbacks, nightmares, insomnia, 
depression, and anxiety, irritability, and anger.  The record 
reflects that the veteran has a history of suicidal and 
homicidal ideations.  

The veteran had GAF scores from 45 to 50.  Furthermore, in 
assigning a GAF of 45, The VA examiner during the February 
1997 classified the PTSD as severe.  The examiner further 
indicated that there was severe impairment in social and 
occupational functioning with suicidal and homicidal 
thoughts, depression, inability to keep a job, no friends, 
and paranoid thoughts.  Additionally, the record shows that 
the PTSD requires treatment on a regular basis at a VA 
facility.

In view of the persistence and severity of symptoms and 
findings associated with the service connected PTSD, it is 
the Board's judgment that the PTSD results in a severe social 
and occupation impairment.  Accordingly, a 70 percent rating 
is warranted under the rating criteria in effect prior to 
November 7, 1996.

However, the current symptoms and findings relative to the 
PTSD do not satisfy the criteria for a 100 percent evaluation 
under either the old or the revised rating criteria.  The 
medical evidence does not establish that there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.

Additionally, the evidence does not suggest that all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.

The veteran has also asserted that his PTSD prevents him from 
working.  As PTSD is the veteran's only compensable service 
connected disability, and in view of the previously discussed 
grant of 70 percent, the provisions of 38 C.F.R. § 4.16(c) 
(effective prior to November 1996) must be considered.  

In such cases where the only compensable service connected 
disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes the veteran 
from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1996).

In this regard, the veteran has been found to be severely 
impaired.  The record reflects that the veteran has not been 
gainfully employed apparently since 1983.  Although he has 
attempted to work since 1983, his jobs have lasted on a short 
while and the Board does not consider his recent work history 
as gainful employment. 

After a review the evidence as previously discussed, it is 
the Boards judgment that, at the current time, the 
preponderance of the evidence shows the PTSD prevents the 
veteran from obtaining and maintaining gainful employment 
consistent with his education and occupational experience.  
Accordingly, a 100 percent schedular rating is warranted 
pursuant to 38 C.F.R. § 4.16(c) (1996).


ORDER

Entitlement to a 70 percent evaluation for PTSD and a 100 
percent schedular evaluation pursuant to 38 C.F.R. § 4.16(c) 
is granted, subject to the law and regulations pertaining to 
the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

